        Case 1:17-cv-00156-SPW-TJC Document 151 Filed 10/09/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTiaCT OF MONTANA
                               BILLINGS DIVISION




  KRISSY SANCHEZ,
                                                   CV 17-156-BLG-SPW
                       Plaintiff,

  vs.                                               ORDER ADOPTING
                                                    MAGISTRATE'S FINDINGS
  CIERRA RASH,et al.                                AND RECOMMENDATIONS


                       Defendants.



        The United States Magistrate Judge filed Findings and Recommendations on

September 16, 2020. (Doc. 137.) The Magistrate recommended that Sanchez's

motion for leave and reply, which the Magistrate construed as a motion to amend

her pleading, should be denied. {Id. at 7).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate's Findings and

Recommendations. Federal Rule of Civil Procedure 6(d) extends that period by 3

days when a party is served by mail. No objections were filed. When neither party

objects, this Court reviews the Magistrate's Findings and Recommendations for

clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1309,1313(9th Cir. 1981). Clear error exists ifthe Court is left with a "definite and
Case 1:17-cv-00156-SPW-TJC Document 151 Filed 10/09/20 Page 2 of 3
Case 1:17-cv-00156-SPW-TJC Document 151 Filed 10/09/20 Page 3 of 3
